FILED
                           NOT FOR PUBLICATION
                                                                         DEC 18 2015
                    UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AHMAD SHAPOUR ARIAN, an                        No. 13-56529
individual; DEENA ARIAN, an
individual,                                    D.C. No. 2:12-cv-05261-RGK-
                                               PLA
              Plaintiffs - Appellants,         Central District of California,
                                               Los Angeles
  v.

CITY OF LOS ANGELES; CHARLES                   ORDER AMENDING
BECK, as an individual and in his official     MEMORANDUM DISPOSITION
capacity as Chief of Police; JOSE              AND DENYING PETITION FOR
ANZORA, Serial No. 40848; DANIEL               PANEL REHEARING AND
BUNCH, Officer, Serial No. 37019;              PETITION FOR REHEARING
DEXTER BARRAS, Officer, Serial No.             EN BANC
38028; GARY HANSEN, Officer, Serial
No. 39218; ROBERT CHAVIRA, Officer,
Serial No. 31281; ROBERT LUNA, Serial
No. 32963; ROY GUTHRIE, Sergeant,
Serial No. 26211; RYAN SHAFFER,
Officer, Serial No. 38771,

              Defendants - Appellees.


Before: FARRIS, TROTT, and BYBEE, Circuit Judges.

       The memorandum disposition, filed November 16, 2015, is amended as

follows:

       1.   At page 3, line 13–18, replace homicide is “justifiable” under California law parallels the reasonableness inquiry

used to analyze federal constitutional claims. See Hernandez v. City of Pomona,

207 P.3d 506, 514–16 (Cal. 2009). Because Defendants’ use of force was

objectively reasonable under the Fourth Amendment, summary judgment was

appropriate as to Plaintiffs’ state tort claims.> with Id. (quotation marks and alteration omitted). Here, the circumstances

reasonably created a fear of death or serious bodily harm, and because the officers

acted accordingly, summary judgment was appropriate as to Plaintiffs’ state tort

claims. See Hayes v. Cty. of San Diego, 305 P.3d 252, 256 (Cal. 2013).>

         With this amendment, the panel judges have voted to deny appellants’

petition for panel rehearing. Judge Bybee voted to deny the petition for rehearing

en banc, and Judges Farris and Trott recommended denying the petition for

rehearing en banc.

         The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. Fed. R. App.

P. 35.

         Appellant’s petition for rehearing and petition for rehearing en banc, filed

November 24, 2015, is DENIED. The panel will not entertain future petitions for
rehearing.